Title: General Orders, 21 June 1779
From: Washington, George
To: 


        
          Head-Quarters Smith’s Tavern [N.Y.] Monday June 21st 1779
          Parole Framingham—C. Signs Freehold. Fairfax.
        
        As the Commander in Chief will be absent several days from this camp, General Putnam will take the command here ’till his return.
        Colonel Davies, as eldest Sub-Inspector will do the duty of Adjutant General during said time.
        
        Six Drums and Fifes from the Virginia, four from the Maryland and six from the Pennsylvania lines to be sent to join the Light, Infantry immediately.
        At the General Court Martial of the line whereof Lieutenant Colonel Ford is President, Smith’s-Clove June 19th.
        Lieutenant Colonel Pope was tried for, “Defrauding the Public of the services of one Joseph Hibbard a private soldier in the Delaware regiment, by employing him in his domestic business in the spring and summer of the year 1778.”
        The Court are of opinion the charge against Lieutt Colonel Pope is groundless and they do acquit him of it with honor. The Commander in Chief confirms the opinion of the Court and orders Lieutt Colonel Pope to be immediately released from Arrest.
      